DLA Piper LLP (US) 4141 Parklake Avenue, Suite 300 Raleigh, North Carolina27612-2350 www.dlapiper.com Laura K. Sirianni laura.sirianni@dlapiper.com T919.786.2025 F919.786.2225 April 28, 2011 VIA EDGAR Ms. Sonia Barros Special Counsel U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE, Mail Stop 3010 CF/AD8 Washington, DC20549-3628 Re: Bluerock Enhanced Multifamily Trust, Inc. Post-Effective Amendment No. 6 to Form S-11 Filed April 19, 2011 File No, 333-153135 Form 10-K for the fiscal year ended December 31, 2010 Filed March 31, 2011 File No. 333-153135 Dear Ms. Barros: On behalf of our client, Bluerock Enhanced Multifamily Trust, Inc. (the “Company”), we are writing to address the oral comment from the Staff of the Commission’s Division of Corporation Finance received on April 28, 2011, regarding the above-referenced filings.For your convenience, we have summarized the comment below, along with our response.We respectfully request permission to include the additional disclosures requested by the Staff in the Company’s 424(b)(3)filing to be filed upon effectiveness of the Company’s post-effective amendment. If the Staff is amenable to such course, we request that the Staff declare the above-referenced filing effective at the earliest time practicable. Supplement No. 4 dated April 18, 2011 Funds From Operations and Modified Funds from Operations, page 4 1. We refer to the revised table submitted in connection with your correspondence dated April 27, 2011 which presents your pro-rata share of MFFO generated by your indirect equity interests in properties and a reconciliation of such MFFO presentation to equity in loss of unconsolidated joint ventures.Please further revise the table to show an allocation of operating expenses and affiliate loan interest on a per property basis when presenting your pro rata share of property-level MFFO. Ms. Sonia Barros Securities and Exchange Commission April 28, 2011 Page 2 Response:The Company will revise the disclosure provided in the table presenting its pro rata share of MFFO generated by its indirect equity interests in properties as follows: Springhouse Creekside Meadowmont Augusta Hillsboro Total Equity in Loss of unconsolidated joint ventures Pro rata share of unconsolidated JV depreciation and amortization Amortization of deferred financing costs Pro rata share of unconsolidated JV acquisition costs (1) Affiliate loan interest (2) Corporate operating expenses (3) MFFO (1)All properties, except Springhouse were acquired in 2010. (2)Short term notes to be paid from proceeds of the equity raise. (3)Reflects up to the 2% operating expenses limitation on total corporate operating expenses imposed by our charter.These expenses have been allocated amongst our portfolio based on the percentage of our investment in the joint venture to our total investments in joint ventures. The Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; Ms. Sonia Barros Securities and Exchange Commission April 28, 2011 Page 3 · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, DLA Piper LLP (US) /s/Laura K. Sirianni Laura K. Sirianni cc:R. Ramin Kamfar
